Citation Nr: 1642290	
Decision Date: 11/02/16    Archive Date: 11/18/16

DOCKET NO.  10-00 094A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a disorder characterized by vertigo, to include benign paroxysmal positional vertigo (BPPV).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1998 to August 2006, and from October 2006 to April 2007.

This case initially came before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In September 2015, the Veteran appeared at a hearing held at the Central Office before the undersigned Veterans Law Judge (i.e., Central Office hearing). A transcript of that hearing is of record.
 
In December 2015, the Veteran's claim was remanded for additional development. The claim has since returned to the Board for further consideration.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Any future consideration of this appellant's case should take into account the existence of these records. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Review of the record reveals that a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim. Specifically, remand is required to receive additional VA treatment records and an addendum to the examination report. 

The Veteran in this case seeks entitlement to service connection for a disorder characterized by vertigo. In pertinent part, it is contended that the Veteran's vertigo had its origin during her period or periods of active military service, and continues to the present day.

The Board acknowledges that the Veteran's service separation examination includes complaints of sporadic dizziness and vertigo. However, physical examination of her ears and a neurological evaluation were within normal limits and no pertinent diagnosis was noted. 

In October 2009, the Veteran was afforded a VA examination for her claimed condition. The Veteran reported that she had previously been diagnosed with vertigo since at least 2006. She described her dizziness and disorientation as if the ground seemed like it was moving, voices felt far away, and she sometimes experienced double vision. Examination of the Veteran's ears was unremarkable and her hearing was within normal limits. For the Veteran's claimed condition of vertigo, the examiner stated that "there is no diagnosis because I was unable to elicit or see any evidence of vertigo on exam today. However based on her history the cause of her vertigo is likely due to benign paroxysmal positional vertigo (BPPV)."

At the Veteran's September 2015 hearing, she testified that her vertigo began in service and her symptoms have been episodic in nature since she was discharged. The Veteran reiterated that these symptoms include dizziness and feeling like "the world is spinning." 

In December 2015, the Board remanded the matter of service connection for a disorder characterized by vertigo, to include benign paroxysmal positional vertigo (BPPV) to obtain a medical opinion as to whether the Veteran currently suffers from "a chronic, clinically-identifiable disorder characterized by vertigo (to include, but not limited to, any inner ear or vestibular pathology)" and the etiology of any such disorder.

Pursuant to this remand, the Veteran was afforded another VA examination in April 2016. The examiner reported that the Veteran was diagnosed with vertigo (i.e. dizziness) in the late 1990s. The Veteran stated that a typical episode begins after first arising or while already standing. The episodes usually last less than a minute and are associated with nausea. Recurrences are sporadic and range from 2 to 10 times per month. The examiner also acknowledged that the Veteran has not undergone Videonystagmography (VNG) testing. Ultimately, the examiner concluded that the Veteran's claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in service injury, event, or illness because "there is no current evidence that the vertigo described by the Veteran has a vestibular etiology." No further rationale was provided.

In light of the above, it is apparent that the AOJ failed to comply with the Board's December 2015 remand. See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a Board remand "confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders"). Furthermore, when the VA "undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, [it] must provide an adequate one." Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). A medical opinion will be considered adequate when it is based upon consideration of the Veteran's prior medical history and examinations and provides a sufficiently detailed description of the disability so that the Board's "evaluation of the claimed disability will be a fully informed one." Id. (internal quotation marks omitted); Green v. Derwinski, 1 Vet. App. 121, 124 (1991). 

It is "essential, both in the examination and in the evaluation of disability, that each disability be viewed in relation to its history." 38 C.F.R. § 4.1 (2015). If a diagnosis is not supported by the findings on the examination report or if the report does not contain sufficient detail, it is incumbent upon the Board to return the report as inadequate for rating purposes. 38 C.F.R. § 4.2 (2015). Thus, on remand, an addendum opinion should be provided which addresses whether the Veteran has a chronic, clinically-identifiable disorder characterized by vertigo (to include, but not limited to, any inner ear or vestibular pathology, as well as benign paroxysmal positional vertigo (BPPV) that is related to service.

Finally, on remand, updated VA treatment records should be obtained and associated with the electronic claims file. See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain any outstanding VA treatment records. If the AOJ cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  If there are no pertinent records since the last remand, that too should be noted.

2. Thereafter, arrange for a VA addendum and/or examination (if indicated) of the Veteran's claimed disorder characterized by vertigo. The Veteran's claims file should be made available to the examiner and the examiner should indicate that he/she reviewed the file in the examination report.

The examiner should provide an opinion as to the following:

a) Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran has a chronic, clinically-identifiable disorder characterized by vertigo (to include, but not limited to, any inner ear or vestibular pathology, as well as benign paroxysmal positional vertigo (BPPV)).

(b) For each diagnosed disability, opine whether it is at least as likely as not that the disability was incurred in or related to service. 

A complete rationale should be provided for all opinions and conclusions, including a discussion of the facts and medical principles involved.

If the examiner cannot respond without resorting to speculation, the examiner should explain why a response would be speculative.  Again, if additional examination is indicated, that should be scheduled.

3. The AOJ should then review the aforementioned report to ensure that it is in complete compliance with the directives of this remand, and that the examiner has documented the consideration of all records. If the report is deficient in any manner, the AOJ must implement corrective procedures. 

4. The AOJ should then readjudicate the Veteran's claim for service connection for a disorder characterized by vertigo, to include benign paroxysmal positional vertigo (BPPV). Should the benefit sought on appeal remain denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case (SSOC). An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




